ENS EE LE ee

PROTOCOLE D'ACCORD

ENTRE

MINING MINERAE RESSOURCES Sprl

ET

SOCIETE NATIONALE DES CHEMINS DE FER DU CONGO Sarl

RELATIF

A LA REHABILITATION ET A L'EXPLOITATION DU M/V SENDWE

JUIN 2612

PROTOCOLE D’ACCORD DE REHABILITATION ET D'EXPLOITATION DU
M/V SENDWE

Entre les soussignées :

La société MINING MINERAL RESOURCES sprl, une Société Privée à Responsabilité
Limitée de droit congolais, immatriculée au Nouveau Registre de Commerce du Greffe du
Tribunal de Commerce de Lubumbashi sous le numéro 11372 et répertoriée à l'identification
nationale sous le numéro 6-118-N 51245 L, dont le siège social est situé au n° 1932.
Boulevard M'siri, Commune Kampemba, Ville de Lubumbashi, province du Katanga,
République Démocratique du Congo, représentée aux fins des présentes par Monsieur Hitesh
Chag agissant en qualité de Directeur Général, ayant tout pouvoir aux fins des présentes, ,

ci-après dénommée « MMR », d’une part ;

et

La société SOCIETE NATIONALE DES CHEMINS DE FER DU CONGO Sarl, une
Société par Actions à Responsabilité Limitée, enregistrée au Nouveau Registre de Commerce
de Kinshasa sous le numéro 416, Numéro d’Identification Nationale 6-71 1-N5997Q. Numéro
d’Impôt AO70022F, et ayant son siège social sis 115, Place de la Gare, B.P. 297, Commune
de Kampemba, ville de Lubumbashi, province du Katanga, République Démocratique du
Congo, représentée aux fins des présentes par Messieurs Fidèle Mwamba Munkolonkoto,
Administrateur Délégué, et Vincent Tshiongo Ngalula, Administrateur Directeur Général
Adjoint,

ci-après dénommée la « SNCC », d'autre part.

MMR et la SNCC sont collectivement dénommées les «Parties» et chacune
individuellement une « Partie ».

ETANT PREALABLEMENT EXPOSE :

A. Attendu que la SNCC est propriétaire d’un bateau autoporteur et remorqueur désigné
M/V SENDVWE ;

B. Attendu que l’état actuel du M/V SENDWE qui transporte du fret et des passagers sur
le lac Tanganyika n'est pas à même d'assurer la sécurisation des passagers et du fret
qu'il transporte, et qu'il est donc nécessaire de procéder à sa réhabilitation pour le
rendre pleinement opérationnel, apte à son exploitation et rentable ;

Protocole d'Accord pour la réhabilitation et l'exploitation du M/V SENDWE F
Page 2 sur 9 +
ù

C. Attendu que sur la base d’une étude de faisabilité réalisée par la société Société
d'Etudes de Construction Navales (SECN) le 4 août 2011, deux scénarii de
réhabilitation du M/V SENDVWE ont été présentés à la SNCC, le premier portant sur un
coût global HT, pièces et main d'œuvre, de 911 970 USD et le second sur un coût
global HT, pièces et main d'œuvre, de 979 970 USD.

D. Attendu que la SNCC ne disposant pas des ressources financières suffisantes pour
procéder à la réhabilitation du M/V SENDWE s'est rapprochée de MMR aux fins
d'étudier les possibilités d’un financement de la réhabilitation par MMR du M/V
SENDWE :

E. Attendu que sur l'impulsion de Monsieur le Ministre National des Mines, MMR s’est
déclarée disposée à financer la réhabilitation du M/V SENDVWE ;

F. Attendu que les Parties sont dès lors convenues de définir aux termes du présent
Protocole d’Accord les modalités de réhabilitation et de financement de la réhabilitation
du M/V SENDVWE et du remboursement du financement apporté par MMR, par le biais
de l’exploitation du M/V SENDWE.

IL EST CONVENU ET ARRETE CE QUI SUIT :

Article 1 : Objet

Le présent Protocole d’Accord a pour objet de définir les modalités, tant techniques que
financières, selon lesquelles la réhabilitation du M/V SENDVWE sera réalisée et les conditions
dans lesquelles le financement de cette réhabilitation sera mobilisé puis remboursé à MMR.

TITRE I : REHABILITATION DU M/V SENDWE

Article 2 : Modalité de réhabilitation du M/V SENDWE

2.1. Les Parties conviennent que la réhabilitation du M/V SENDWE sera réalisée par la
SNCC dans ses ateliers, avec son personnel et sous sa responsabilité, MMR
n’assumant aucune responsabilité à ce titre, exception faite (i) de l’achat des outils,
matériaux et pièces détachées dans les conditions visées à l’article 3.2 du présent
Protocole d'Accord et (i) du financement de la réhabilitation.

22  ILest convenu que le programme de réhabilitation du M/V SENDWE sera celui du
scénario 2 préconisé par la SECN dans son étude de faisabilité du 4 août 2011 |
(« l'Etude de Faisabilité »}. | |

2.3 Dans le cadre de la réhabilitation, la SNCC s’engage à la réaliser dans ses ateliers, à
employer des agents de son personnel spécialisés dans ce type d’activité, à respecter

Protocole d'Accord pour la réhabilitation et l'exploitation du M/V SENDWE

Page 3 sur 9 a-Ÿ L Â

les procédures et règles de l’art en pareille matière et à employer les outils, matériaux
et pièces détachées dont elle dispose ou dont elle se rendra acquéreur dans les
conditions visées à l’article 3 du Protocole d’Accord.

2.4 Au terme de la période de réhabilitation, il sera procédé à la réception par la SNCC et
MMR du M/V SENDVWE réhabilité. Les Parties vérifieront à l’occasion de cette
réception non seulement que le M/V SENDWE est en état de fonctionnement dans des i
conditions de sécurité requise tant pour les passagers que le fret à transporter, mais |
également que la réhabilitation a été réalisée conformément à l'Etude de Faisabilité.

Article 3 : Acquisition des outils, matériaux et pièces détachées

Aux fins de la réhabilitation, la SNCC devra utiliser les outils, matériaux et pièces détachés
visés dans l'Etude de Faisabilité en en passant commande auprès de MMR à charge pour cette
dernière de gérer la procédure de sélection du/des fournisseur(s) et d’achat des outils
matériaux et pièces détachées en question, étant toutefois convenu que dans cette hypothèse,
MMR devra procéder aux achats avec l'assistance du personnel technique de la SNCC
désigné par cette dernière.

Article 4 : Calendrier de réalisation de la réhabilitation

Les Parties conviennent que la réhabilitation devra être conduite pendant une durée de neuf
(9) mois à compter de la date de signature du présent Protocole d’Accord.

En conséquence, chacune des Parties s’engage à la plus grande diligence pour mener, dans
des délais maitrisés et conformes au calendrier de la réhabilitation, les actions qui lui |
incombent en vertu du Protocole d’Accord.

Article 5 : Financement de la réhabilitation

5.1 MMR procèdera au financement de la réhabilitation du M/V SENDVWE à hauteur de la
somme de 1000 000 USD (un million de dollars américains) (le « Montant
Financé »), étant spécifié que cette somme s’entend du financement des travaux,
outils matériaux et pièces détachées et du coût de la main d'œuvre toutes taxes
comprises. °

5.2 Le financement interviendra selon les modalités suivantes :

a) soit dans le cadre d’un appui à la trésorerie de la SNCC par mise à la
disposition de fonds, dans la limite du Montant Financé, sur appel de fonds
correspondant établi et transmis par la SNCC à MMR par courrier ou e-mail
confirmé par courrier,

b} soit dans le cadre d’un paiement direct des fournisseurs des outils, matériaux et
pièces détachées dans le cadre de commandes directes aux fournisseurs ainsi
qu’il est mentionné à l’article 3.2 du présent Protocole d’ Accord, dans la limite
du Montant Financé.

Protocole d'Accord pour la réhabilitation et l'exploitation du M/V SENDWE
Page 4 sur 9 RL FT
5.3 Quelles que soient les modalités de mise à disposition du Montant Financé, MMR
devra régulièrement tenir informée par écrit la SNCC de la consommation du Montant
Financé afin qu'aucune dépense ne puisse être engagée au-delà du Montant Financé.

TITRE II : EXPLOITATION DU M/V SENDWE ET REMBOURSEMENT DU FINANCEMENT DE LA
REHABILITATION

Article 6 : Remboursement du financement de réhabilitation du M/V SENDWE

6.1 Le Montant Financé sera remboursé à MMR sur les recettes générées par le trafic
apporté par MMR et ses sociétés affiliées et par la SNCC lors de l'exploitation du
M'V SENDVWE en considérant les capacités opérationnelles suivantes ;

a) Recettes générées par le M/V SENDVWE réhabilité

L Capacité du M/Y SENDWE
- Capacité cargo : 226 tonnes de marchandises en cale

- Capacité voyageurs : 225 voyageurs toutes classes confondues

"14 placés en 1° classe
" 16 places en 2°" classe
"195 places en 3°" classe

- Capacité remorquage d’une barge : 1250 tonnes brutes

ii. Tarif du MV SENDWE

- Capacité voyageurs :

»_ Parcours KLM- MOBA, aller et retour : 1° classe : 20 USD la place :
24% classe : 15 USD la place et 3° classe : 10 USD la place

*_ Parcours KLM- KDU, aller et retour via Kabimba et Kigoma : 1e
classe : 35 USD la place ; 2°" classe : 30 USD la place et 3°" classe :
20 USD la place

- Capacité cargo :

“Parcours KLM- MOBA, aller et retour : 26 USD la tonne
*_ Parcours KLM- KDU, aller et retour via Kabimba et Kigoma : 60 USD
la tonne.

ii. Recettes mensuelles générées estimées hors barge remorqué et calculées avant impôt :

“Parcours KLM- MOBA aller et retour à raison de deux rotations par
mois : 2x (2 470 USD + 6 916 USD) = 18 772 USD

* Parcours KLM- KDU aller et retour, via Kabimba et Kigoma, à raison
de deux rotations par mois : 2x (4 870 USD + 15 960 USD) = 41 660
USD

Soit une recette mensuelle estimée de 60 432 USD

Protocole d'Accord pour la réhabilitation et l'exploitation du M/V SENDWE L P
Page 5 sur 9 @ Li #{
EE
b) Recettes attendues du trafic offert par MMR sur Rail :

i Au départ de Kindu à Kigoma :
-400 tonnes de minerais de cassitérite : 50 880 USD ;

ii. Au départ de Kalemie à Kindu :
- 400 tonnes de matériaux de construction : 49 842 USD |

Soit une recette mensuelle estimée de 165 154 USD

6.2 Il est précisé que les montants de recettes précités sont des estimations et que la SNCC
restera libre de faire varier ses tarifs en fonction de l’évolution du marché et de la
demande.

6.3  Ilest convenu entre les Parties que la SNCC est et sera seule décideur de l'exploitation
du M/V SENDVWE et que le fait que MMR ait participé au financement de sa
réhabilitation ne lui confère aucun droit de quelle que nature que ce soit (propriété
possession, gage ou autre) sur tout ou partie du M/V SENDWE.

6.4  Echéancier de remboursement du Montant Financé

Trente pour cent (30%) des recettes mensuelles hors taxes avant impôt effectivement
réalisés, étant précisé que le paiement dû par la SNCC au titre de chaque échéance
mensuelle interviendra au plus tard dans les sept (7) jours de la fin du mois précédant
afin de permettre à la SNCC de collecter les recettes du mois écoulé et de calculer le
montant de la mensualité due au titre du remboursement du Montant Financé.

Il est convenu entre les Parties qu’à l’occasion du paiement de chaque mensualité, la |
SNCC communiquera à MMR le montant des recettes d’exploitation générées au titre '
du mois précédant, le paiement de la mensualité et que sous réserve d’en assumer seul

les frais et de prévenir par écrit la SNCC, avec un préavis minimum de 15 jours
ouvrables, MMR pourra procéder, ou faire procéder par tout auditeur de son choix, au
contrôle des comptes d'exploitation du M/V SENDWE tenu par la SNCC.

Article 7 : Comité de suivi

7.1 Les Parties conviennent de la mise en place d’un Comité de Suivi composé
paritairement au maximum de deux (2) représentants de la SNCC et de deux (2)
représentants de MMR, chargé du suivi et du contrôle de l'exécution du Protocole
d’Accord, notamment en ses aspects financiers. Le Comité de Suivi sera également
l'instance de la résolution amiable des différends pouvant naitre entre les Parties. Î

7.2 Le Comité de Suivi se réunit à l'initiative de l’un quelconque de ses membres, ses
réunions pouvant se faire à distance par tout moyen de communication.

73 Le Comité de Suivi n’est pas investi de pouvoirs de décisions s'imposant aux Parties Î
mais uniquement de la capacité de formuler des avis et recommandations. Tout avis ou
recommandation du Comité de Suivi est pris à l’unanimité de ses membres.

Protocole d'Accord pour la réhabilitation et l'exploitation du M/V SENDWE

Page 6 sur 9 a [ {
Article 8 : Cession et mise en garantie du Protocole d’Accord

Le présent Protocole d’ Accord et les droits et obligations y attachés en pourront être cédés à
un tiers même à titre de garantie par l’une quelconque des Parties sans l’accord préalable et
écrit de l’autre Partie.

Article 9

tifications

Toute communication, au titre ou en relation avec le Protocole d’ Accord, devra être effectuée

aux adresses suivantes :

Pour MMR Sprl : Direction Générale de Mining Mineral Resources Sprl

À l’attention de Monsieur Hitesh Chag

N° 1932, Boulevard M” Siri, commune Kampemba,
Lubumbashi

Fax : +243

E-mail :

Pour SNCC Sarl : Direction des Opérations de la SNCC Sarl

À l’attention de Monsieur
115, place de la Gare B.P. 297
Lubumbashi

Fax : +243 23 42 854

E-mail :

tion

Article 10 : Rés

10.1

102

103

Résiliation pour manquement

En cas de manquement par l’une ou l’autre des Parties à l’une quelconque de ses
obligations au titre du Protocole d’Accord, l’autre Partie est en droit de résilier le
contrat si la Partie défaillante n’a pas remédié à son manquement, au plus tard dans les
trente (30) jours calendaires courant à compter de la réception d'une lettre
recommandée avec accusé de réception, adressée par la Partie diligente notifiant à la
Partie défaillante son manquement.

Résiliation pour force majeure

Chacune des Parties pourra mettre fin au Protocole d’Accord par lettre recommandée
avec avis de réception adressée à l’autre Partie et sans préavis en cas de survenance
d’un cas de force majeure d’une durée supérieure à soixante (60) jours ouvrables.

Résiliation par accord mutuel

Les Parties pourront mettre fin à tout moment au présent Protocole d’Accord par
accord mutuel.

Protocole d'Accord pour la réhabilitation et l’exploitation du M/V SENDWE

Page 7 sur 9 4
g aÀ
Article 11 : Divers

11.1  Renonciation

Le fait pour une des Parties de ne pas exiger à tout moment l'exécution par l’autre
Partie d’une quelconque stipulation du Protocole d’Accord n’affecte pas son droit d'en
exiger l’application, et toute renonciation par cette Partie à une violation du Protocole
d’Accord ne sera pas interprétée comme une renonciation à toute exécution ultérieure
de ladite stipulation ou une renonciation à toute autre stipulation de celui-ci.

112  Divisibilité
Si une stipulation du Protocole d’Accord est nulle et non avenue, cette nullité
n'affectera pas les autres stipulations du Protocole d’Accord. Les Parties s’efforceront

de négocier afin de remplacer toute stipulation nulle et non avenue et toute autre
disposition affectée.

Article 12 : Avenant

Toute modification au Contrat de Location ne pourra intervenir que par la voie d'avenant
dûment signé en original par les Parties.

Article 13 : Droit applicable et règlement des différends
13.1 Le Protocole d’Accord est régi par, et sera interprété selon les lois de la République
Démocratique du Congo.

13.2 Tout différend ou litige découlant de l’exécution ou de l'interprétation des termes
du Protocole d'Accord ou se rapportant ou concernant le non respect de celui-ci,
sera réglé à l'amiable en priorité dans Le cadre du Comité de Suivi.

À défaut d’un règlement à l’amiable dans un délai de trente (30) jours ouvrables, à
compter de la date de la notification du litige par une Partie à l’autre Partie, le
litige pourra être soumis à la compétence des juridictions congolaises.

Article 14 : Force majeure a

14.1 En cas de Force Majeure (tel que ce terme est défini ci-après), la Partie affectée par
un tel évènement (la « Partie Affectée ») doit, dans les quatorze (14) jours
ouvrables de la survenance d'un tel évènement, adresser à l'autre Partie (la « Partie
Non Affectée »} une notification contenant la description de l'évènement de Force
Majeure, ses conséquences sur l'exécution de ses obligations au titre du Protocole |
d’Accord et une estimation de sa durée (une « Notification de Force Majeure »).

14.2 Dès la survenance d'un cas de Force Majeure, les obligations de la Partie Affectée
au titre du Protocole d’Accord seront suspendues pendant la durée du Cas de Force
Majeure. À la fin du cas de Force Majeure, la Partie Affectée devra, rétablir la
situation qui prévalait avant la survenance du Cas de Force Majeure.

Protocole d'Accord pour Ia réhabilitation et l'exploitation du M/V SENOWE
Page 8 sur 9 L à
14.3 Au sens du présent article, le terme de Force Majeure signifie tout événement
soudain ou imprévisible ou insurmontable hors du contrôle de la Partie Affectée,
notamment, sans que cette énumération soit limitative : grève, lockout ou autres
conflits sociaux : actes d'un ennemi public, émeutes, actes de violence publique,
pillage, rébellion, révolte, révolution, guerre civile, coup d’état ou tout événement à
caractère politique affectant ou susceptible d'affecter gravement la bonne fin du
Protocole d’Accord, incendie, tempête, inondation, explosion, restriction
gouvernementale, défaut d'obtenir toutes approbations requises d’autorités
publiques, en ce compris des organismes de protection de l’environnement.

I est à noter, néanmoins, que le manque de fonds devant constituer le Montant
Financé ne saurait être considéré comme un Cas de Force Majeure.

14.4 Dans le cas où un Cas de Force Majeure durerait plus de soixante (60) jours
ouvrables, l'une quelconque des Parties pourra résilier le Protocole d'Accord
moyennant avis écrit à l’autre Partie.

Article 15 : Entrée en vigueur
Le Protocole d’Accord entre en vigueur à compte de la dernière date de sa signature par l’une
ou l’autre des Parties.

Ainsi faita __ KA

Le g a juin 2012, en deux (2) exemplaires originaux, chaque Partie ayant retiré un.

POUR MINING MINERAL RESSOURCES Sprl

4 -
Hitesh Chag Ü ©

Directeur Général

POUR LA SOCIETE NATIONALE DES CHEMINS DE FER DU CONGO Sart

Protocole d'Accord pour la réhabilitation et l'exploitation du M/V SENDWE

EE Li À
